           Case 1:19-cr-00344-PKC Document 1 Filed 07/24/19 Page 1 of 1 PageID #: 1



Prob22(VAERev.4/13)                                                                                             DOCKET NUMBER (Tran. Court)
                              TRANSFER OF JURISDICTION                                                          1:18CR175



                                                                                                  1:19-cr-00344(PKC)
                                                                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                           DISTRICT                         DIVISION



Alter Stesel                                                                   EASTERN DISTRICT OF              Alexandria
                                                                               VIRGINIA

                                                                               NAME OF SENTENCING JUDGE        I'
                                                                               The Honorable Leonie M. Brinkema


                                                                               DATES OF PROBATION/SUPERVISED    FROM           TO
                                                                               RELEASE:                         0.4/16/19      04/15/21


OFFENSE:


Wire Fraud(6 counts), in violation ofTitle 18, U.S.C., Section 1343.

PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

           IT IS HEREBY ORDERED that pursuant to 18 U.S.C.3605 the jurisdiction ofthe probationer or supervised releasee named
above be transferred with the records ofthe Court to the United States District Court for the EASTERN DISTRICT OF NEW YORK
upon that Court's order ofacceptance ofjurisdiction. This Court hereby expressly consents that the period of probation or supervised
release may be changed by the District Court to which this transfer is made without further inquiry ofthis Court.*

                                                                                                    fsf
                                                                                  ♦Leonie M. Brinkema
                      —/
            fate                                                                   United States District Judge


♦This sentence may be deleted in the discretion of the transferring Court. '

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE Eastern District of New York


           IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted and
assumed by this Court from and after the entry of this order.




           Effective Date                                                           United States District Judge
